Citation Nr: 1030330	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  07- 16 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to an increased evaluation in excess of 30 percent 
for service-connected residuals of L1 compression fracture with 
right leg shortening.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1958 to December 1958 
and December 1958 to March 1962.
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

Because less than the maximum available benefit for a schedular 
rating was awarded the aforementioned issues are properly before 
the Board.  See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The Veteran's service-connected residuals of L1 compression 
fracture is manifested by forward flexion of 85 degrees, 
extension limited to 20 degrees with pain starting at 20 degrees, 
bilateral flexion and bilateral rotation limited to 20 degrees.  
The competent medical evidence does not show that the Veteran's 
service-connected residuals of L1 compression fracture, are 
manifested by forward flexion of the thoracolumbar spine 30 
degrees or less; nor favorable or unfavorable ankylosis of the 
entire thoracolumbar spine and is not manifested by 
incapacitating episodes as defined by VA regulations.  
Additionally, the Veteran's right leg does not exhibit a 
shortening of at least 3.2 cms.  


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent for 
residuals of L1 compression fracture, have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5235-5243 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 
C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the 
letters dated in July 2005 and June 2007 fully satisfied the duty 
to notify provisions. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these 
letters advised the Veteran what information and evidence was 
needed to substantiate the claim decided herein. The letters also 
requested that the Veteran provide enough information for the RO 
to request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The June 2007 letter provided 
this notice to the Veteran.

The Board observes that the July 2005 letter was sent to the 
Veteran prior to the October 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  VCAA notice in accordance with Dingess, however, was 
sent after the initial adjudication of the Veteran's claim.  
Nevertheless, the Board finds this error nonprejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). In 
this regard, the notice provided in the June 2007 letter fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (2007), 
38 C.F.R. § 3.159(b) (2009), and Dingess, supra, and after the 
notice was provided the case was readjudicated and an August 2008 
supplemental statement of the case was provided to the Veteran.  
See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies with 
all applicable due process and notification requirements 
constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  In this regard, the Veteran's service 
treatment, VA treatment records and VA examination reports are 
associated with the claims folder.

The Veteran was afforded a compensation and pension (C&P) 
examination in accordance with his claim in August 2005.  38 
C.F.R. § 3.326(a) (2009).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate. Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  Additionally, an examination for 
rating purposes should contain sufficient detail and reflect the 
whole recorded history of a Veteran's disability, reconciling the 
various reports into a consistent picture.  See Schafrath v. 
Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2009).  
As noted below, the Board finds that the VA examination obtained 
in this case is more than adequate, as it considers all of the 
pertinent evidence of record, and provides a complete rationale 
for evaluation provided.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  38 
C.F.R. § 3.159(c) (4) (2009).

Under the circumstances of this case, 'the record has been fully 
developed,' and 'it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim.'  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2009).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  VA's determination of the 'present 
level' of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending and, consequently, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. 
§ 4.7 (2009).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the Veteran's service- connected 
disability.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations, 
except as noted below, that would warrant an exposition of the 
remote clinical history and findings pertaining to the disability 
at issue.
In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.

The current rating criteria for evaluating spine disabilities 
define normal range of motion for the various spinal segments for 
VA compensation purposes.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  Further, 
the normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).

The General Rating Formula for Diseases and Injuries of the Spine 
provides that with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 10 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  An evaluation of 20 percent 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  An 
evaluation of 30 percent is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar spine.  
An evaluation of 50 percent requires unfavorable ankylosis of the 
entire thoracolumbar spine.  An evaluation of 100 percent 
requires unfavorable ankylosis of the entire spine.  For VA 
compensation purposes, unfavorable ankylosis is a condition in 
which the entire cervical spine, the entire thoracolumbar spine, 
or the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following:  difficulty 
walking because of a limited line of vision; restricted opening 
of the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial 
or cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (5).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic sections of 
the rating schedule.  See 68 Fed. Reg. 51, 455 (Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 percent 
is warranted for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but less 
than 2 weeks during the past 12 months.  An evaluation of 20 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  An 
evaluation of 40 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 months.  
Finally, an evaluation of 60 percent requires intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 38 
C.F.R. § 4.71a, Intervertebral Disc Syndrome, Note (1); see also 
69 Fed. Reg. 32, 449 (June 10, 2004).

The Veteran is currently service-connected for residuals of L1 
compression fracture with right leg shortening, currently 
evaluated as 30 percent disabling under Diagnostic Code 5275-
5235.  Hyphenated diagnostic codes are used when a rating under 
one diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.  38 C.F.R. § 4.27 (2009).  The 
Veteran contends that he is entitled to a higher disability 
rating.  The Board finds that the competent evidence of record 
does not warrant a disability rating of higher than the currently 
assigned 30 percent.   

As previously noted, the Veteran was afforded a VA examination in 
August 2005.  As noted on the examination report, the Veteran 
noted that he has developed significant osteoarthritic changes 
throughout his lumbar spine and has developed degenerative 
scoliosis.  As a result of the scoliosis, the Veteran now has a 
leg length discrepancy as well.  Upon examination the Veteran 
exhibited no paraspinal musculature spasms, good sensation to 
superficial, deep peroneal bilaterally and has negative straight 
leg raise and clonus.  The examination revealed extension of 20 
degrees with pain starting at 20 degrees and forward flexion of 
85 degrees with some discomfort starting at 80 degrees.  The 
right and left lateral flexion of 20 degrees and rotation on both 
sides at 20 degrees with pain and stiffness.  The ranges of 
motion during passive, active, and repetitive motions are the 
same and are not further limited by weakness, fatigability, 
incoordination, or flare-ups.  Additionally it is noted that 
there are no incapacitating episodes or radiation of pain, and no 
neurologic findings or effect on the usual occupation or daily 
activities.  The x-rays associated with the examination revealed 
that the Veteran has a residual of mild anterior L1 vertebral 
body compression fracture  More significantly he has degenerative 
changes seen throughout the lumbar spine that are affecting most 
of the facet joints from L1 to S1 with evidence of a mild to 
moderate degenerative scoliosis and significant spondylosis of 
the lumbar spine.  

In view of the foregoing, the Board finds that the competent 
medical evidence does not show that the service-connected 
residuals of L1 compression fracture, are manifested by forward 
flexion of the thoracolumbar spine 30 degrees or less and there 
is no evidence of favorable or unfavorable ankylosis of the 
entire spine as required by the next higher rating of 40 percent.  
The August 2005 VA examination demonstrates that the Veteran's 
forward flexion was 85 degrees.  The Board also notes that the 
evidence of record does not demonstrate any neurological 
deficiency that would allow for an increased evaluation.  
Consequently, the Veteran does not meet or nearly approximate the 
criteria for a rating in excess of currently assigned 30 percent 
under the General Rating Formula for Diseases and Injuries of the 
Spine.

In addition, there is no competent medical evidence of record 
which reflects that the Veteran has ankylosis of the spine, which 
would warrant a higher disability evaluation.  The aforementioned 
range of motion findings confirm that the thoracolumbar spine is 
not fixed in neutral position, nor flexion or extension.  See 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries 
of the Spine, Note (5).  In making the determination to deny a 
rating in excess of 30 percent, the Board notes that it took into 
account the Veteran's complaints of low back pain, and was 
cognizant of the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the 
Veteran has reported pain and fatigue attributed to his low back 
disorder, this is already contemplated by the 30 percent 
evaluation currently in effect.  As mentioned previously, pain is 
taken into account in the schedular ratings as it is generally 
present with this type of disability.

With respect to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, the Board acknowledges 
that the Veteran has reported, as noted in the August 2005 
examination, that he has occasional low back spasms and low back 
pain.  The Veteran noted that he has never had any type of 
incapacitating episode.  Further, there is no evidence of record 
that bed rest was prescribed by a physician at any time.  
Consequently, the Board finds that this Formula is not for 
consideration in the instant case.

With regard to the shortening of the right lower extremity 
associated with the Veteran's residuals of compression fracture, 
L1, under DC 5275, shortening of bones of the lower extremity are 
evaluated as warranting a 10 percent rating for shortening of 1-
1/4 to 2 inches (3.2 cms to 5.1 cms).  A rating of 20 percent is 
warranted for shortening of 2 to 2-1/2 inches (5.1 cms to 6.4 
cms).  A rating of 30 percent is warranted for shortening of 2-
1/2 to 3 inches (6.4 cms to 7.6cms).  Additionally, a Note to 
Diagnostic Code 5275 states both lower extremities should be 
measured from the anerial superior spine of the ilium to the 
internal malleolus of the tibia, and that rating is not to be 
combined with other ratings for fracture or faulty union in the 
same extremity.
The record reflects that the Veteran experiences a 2 centimeter 
shortening of the right leg as a result of a mild pelvic 
obliquity with his right pelvis higher than the left.  A 
compensable evaluation is not for assignment for shortening of 
the lower extremity of less than 3.2 cms.  As the Veteran's right 
leg shortening does not reach the minimal 3.2 cms required for 
compensation under Diagnostic Code 5275, the Veteran is not 
entitled to a compensable rating.  See Diagnostic Code 5275.  

In sum, the Veteran's medical records fail to demonstrate that 
the Veteran exhibits forward flexion of less than 30 degrees or 
favorable or unfavorable ankylosis of the entire thoracolumbar 
spine.   Moreover, although the competent medical evidence shows 
that the Veteran's residuals include a 2cm shortening of his 
right lower extremity, such shortening is noncompensable under 
Diagnostic Code 5275.  See, e.g., August 2005 VA Examination 
Report.  As such, the Veteran does not meet the criteria for a 
higher disability rating under Diagnostic Code 5275-5235.

In addition to determining whether the Veteran is entitled to a 
higher disability rating for his residuals of L1 compression 
fracture with right leg shortening under the currently assigned 
diagnostic codes, consideration has also been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the Board finds no basis upon which to 
assign a disability rating higher than 30 percent for his 
service-connected residuals of L1 compression fracture with right 
leg shortening.

The Board has considered the lay evidence of record in making its 
determination; however, it observes that the Veteran's opinions 
and observations alone cannot meet the burden imposed by the 
rating criteria under 38 C.F.R. § 4.150 with respect to 
determining the severity of his service-connected disability.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(1) and (2) (2008).  Determining the severity of the 
Veteran's disabilities must be done by a medical professional.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As discussed 
above, none of the competent medical evidence of record supports 
a higher rating than is herein assigned.
Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) 
is a three-step inquiry, beginning with a threshold finding that 
the evidence before VA 'presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.'  In other words, 
the Board must compare the level of severity and symptomatology 
of the Veteran's disability with the established criteria found 
in the rating schedule for that disability; if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then his disability picture is contemplated by 
the rating schedule.  Id.

The Board notes that there is no evidence of record that the 
Veteran's back disability with right leg shortening warrants 
higher ratings, than those assigned herein, on an extraschedular 
basis.  38 C.F.R. § 3.321(b) (2009).  Any limits on the Veteran's 
employability due to his disability have been contemplated in the 
above stated rating under Diagnostic Codes 5275-5235.  The 
evidence also does not reflect that the Veteran's disability has 
necessitated any frequent periods of hospitalization or caused 
marked interference with employment.  Indeed, the August 2005 
examination report notes that the Veteran is currently retired.  
Thus, the record does not show an exceptional or unusual 
disability picture not contemplated by the regular schedular 
standards that would warrant the assignment of an extraschedular 
rating.  Since application of the regular schedular standards is 
not rendered impracticable in this case, the Board is not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2009) for 
consideration of the assignment of an extraschedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Finally, as noted, the Board has considered the applicability of 
the benefit of the doubt doctrine.  However, a preponderance of 
the evidence is against assignment of higher ratings than are 
herein assigned for residuals of L1 compression fracture with 
right leg shortening, for the entire period of this appeal.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (the Board must consider 
whether there has been an increase in severity during an appeal 
to warrant staged ratings).  Therefore, the benefit of the doubt 
doctrine is not applicable in the instant appeal and the claims 
must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to an increased evaluation in excess of 30 percent 
for service-connected residuals of L1 compression fracture with 
right leg shortening is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


